DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  Line 19 should be --such that the laser-- instead of “such than the laser”.  Appropriate correction is required.
Claim 1 is objected to because the recitation that the “two or more laser emitters are disposed outside the body” (last paragraph) should be amended to recite that the “two or more laser emitters are configured to be disposed outside the body,” in order to clarify that the arrangement occurs during use of the claimed system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-5, 7, 9-11, 13, 15 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Castelino et al. (US 2014/0221842) (hereinafter “Castelino”) in view of Shigeta (US 2017/0258333) and in view of Wang et al. (US 2016/0249812) (hereinafter “Wang‘812”).
Claim 1:  Castelino discloses a medical sensing system comprising: 
two or more laser emitters (laser 302, fig. 3; “laser source 302 may include, for example, multiple laser systems or diodes” [0028]) configured to emit laser pulses to tissue of a patient in a region of interest (described in [0028]-[0030] “wavelength for the laser source 302 is based on the absorption characteristics of the imaging target. Because the average optical penetration depth for intravascular tissue is on the order of several to tens of millimeters, the 400-2100 nm wavelength spectral range is suitable for IVPA applications”);
a measurement apparatus (IVPA imaging device 10, figs. 2 and 3) configured to be placed within a vascular pathway in the region of interest (IVPA is an intravascular photoacoustic imaging device [0020]), wherein the measurement apparatus comprises at least one transducer (transducer assembly 14 includes photoacoustic transducer 24 and ultrasound transducer 26, fig. 2 [0023]), wherein the measurement apparatus is configured to: 
receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (photoacoustic transducer 24 functions described in [0022]-[0023] including “photoacoustic transducer 24 for receiving photoacoustic signals 
transmit ultrasound signals (ultrasound transducer 26 functions described in [0023] including “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”); and 
receive ultrasound echo signals based on the transmitted ultrasound signals ultrasound transducer 26 functions described in [0023] including “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”); 
a processing engine (processor 310, fig. 3) in communication with the measurement apparatus (described in [0031]-[0032]), wherein the processing engine is configured to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (image generation described in [0032]).
Castelino does not specifically disclose that the two or more light emitters emitting the light pulse to the tissue are disposed outside the body of the patient at two or more different orientations; and a display in communication with the processing engine, the display configured to visually display the image of the region of interest.
However, Shigeta, also in the field of internal photoacoustic imaging devices, does teach that the two or more light emitters emitting the light pulse to the tissue are disposed outside the body of the patient (external light sources 504A and 504B are described in [0120], and the photoacoustic endoscope corresponds to element 20, as seen in figs. 12-13) at two or more different orientations (The definition of orientation is “position in relation to true north, to points on the compass, or to a specific place or object” according to Random House Kernerman Webster's College Dictionary, © 2010 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed outside of the body at two or more different orientations in order to order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121], and to incorporate a display in order to view the gathered photoacoustic/ultrasonic images and obtain information about the vascular tissue.
Castelino does not specifically disclose wherein the two or more different orientations comprise different angles.  
However, Shigeta does teach at least one of the two or more light emitters (external light sources 504A and 504B are described in [0120]) is configured to emit light pulses at an angle with respect to a longitudinal axis of the measurement apparatus (as seen in fig. 12, where each of the light sources 504A 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate emission of light pulses at an angle with respect to a longitudinal axis of the measurement apparatus in order to image a wider area without the need of more light emitters to span the entire surface of the test object.
Castelino and Shigeta does not specifically disclose oblique angles such that the laser pulses are convergent on the region of interest.  
However, Wang‘812 does teach wherein the two or more orientations comprises different oblique angles such that the laser pulses are convergent on the region of interest (fig. 5, element 511 & 513 and ([0111])).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the laser pulse convergence in order to control the depth of the laser pulse ([0111]).
Claim 2:  Castelino discloses that the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one ultrasound transducer (transducer assembly 14 includes ultrasound transducer 26, fig. 2), configured to transmit ultrasound signals and receive ultrasound echo signals based on the transmitted ultrasound signals ([0023], specifically “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”).
Claim 3:  Castelino discloses the at least one ultrasound transducer is further configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue ([0022], specifically in this embodiment there is a single transducer 24 which receives photoacoustic signals generated by a pulsed or continuous wave laser light and receives pulse-echo ultrasound emissions that result from generated ultrasound energy by the transducer 24). 
Claim 4:  Castelino discloses the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2), configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue ([0022]-[0023]).
Claim 5:  Castelino discloses the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2) configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue ([0022]-[0023]).
Claim 7:  Castelino discloses the region of interest comprises the vascular pathway and a region of tissue surrounding the vascular pathway (IVPA is an intravascular photoacoustic imaging device [0020]; applications further described in [0011], [0016], and [0019]).
Claim 9:  Castelino discloses the processing engine is further configured to control the operation of the at least one transducer (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 
Claim 10:  Castelino discloses the processing engine is further configured to activate the at least one transducer to transmit ultrasound signals (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 304, wherein the ultrasound pulser 304 then controls operation of the transducer assembly 14, which includes transmission of ultrasound [0030]).
Claim 11:  Castelino discloses the processing engine is further configured to activate the at least one transducer to receive at least one of the sound waves and the ultrasound echo signals (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 304, wherein the ultrasound pulser 304 then controls operation of the transducer assembly 14, which includes detection of photoacoustic signals and ultrasound signals [0030]).
Claim 13:  Castelino discloses the at least one transducer is coupled to a drive member (motor 312, fig. 3) that rotates the at least one transducer around a longitudinal axis of the measurement apparatus (as described in [0031], the motor 312 rotates the IVPA imaging device 10 which includes the transducer assembly 14 around a longitudinal axis in order “to generate photoacoustic and/or ultrasound pulse-echo signals from an entire cross-section of the imaging target” [0031]).
Claim 15:  Castelino discloses two or more laser emitters (laser 302, fig. 3) configured to emit laser pulses (“laser source 302 may include, for example, multiple laser systems or diodes” [0028], wherein emission of pulses is described in [0028]-[0030]).

However, Shigeta does teach the two or more light emitters are configured to emit light pulses simultaneously (as described in [0183] the photoacoustic imaging endoscope 701 has two light sources 710a and 710b and an external light source 910, wherein “the internal light source 710 a (710 b) and the external light source 910 are configured to emit light to the test object P simultaneously for respective detections of the photoacoustic waves”, seen in fig. 22).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate two or more laser emitters are configured to emit laser pulses simultaneously in order to more accurately image a subject with consistent light transmission.
Claim 24:  Castelino further discloses the measurement apparatus is further configured to alternately receive sound waves and the ultrasound echo signals (in [0022] it is described that receiving photoacoustic imaging signal and ultrasound imaging signals occurs in an alternating manner, and then it is described that the signals could be now received simultaneously, or not simultaneously [0023], which could be alternating such as what is disclosed in [0022]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta and Wang‘812 as applied to claim 4, in further view of Someda et al. (US 2011/0088477) (hereinafter “Someda”).
Claim 8:  Castelino discloses at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2) and the at least ultrasound transducer (transducer assembly 14 includes ultrasound transducer 26, fig. 2) measuring sound waves and ultrasound echo signals ([0023]). Further, the embodiment of Castelino pertaining to fig. 1 discloses alternating in measuring sound waves and ultrasound echo signals (in [0022] it is described that receiving photoacoustic imaging signal and ultrasound imaging signals occurs in an alternating manner, and then it is described that in the embodiment of fig. 2 that the signals could be now received simultaneously, or not simultaneously [0023], which could be alternating such as what is disclosed in the embodiment pertaining to fig. 1 described in [0022]). 
Modified Castelino does not disclose that during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at least one ultrasound transducer does not measure sound waves or ultrasound echo signals. 
However, Someda, also in the field of photoacoustic imaging, does teach during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at least one ultrasound transducer does not measure sound waves or ultrasound echo signals (“photoacoustic signal is acquired during the stage suspension period and the ultrasonic signal is acquired during the stage moving period” [0049], wherein the photoacoustic transducer 4b acquires photoacoustic signal and the ultrasonic transducer 4a acquires ultrasonic signal [0049]).
.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta and Wang‘812, as applied to claim 1, in further view of Ryan (US 2015/0257732).
Claim 12:  Modified Castelino does not disclose the at least one transducer is disposed circumferentially around a distal portion of the measurement apparatus.  
However, Ryan, also in the field of measuring acoustic waves, does teach the at least one transducer (transducers 18, fig. 4A and 4B [0034]) is disposed circumferentially around a distal portion of the measurement apparatus (the configuration of the transducers 18 is described as being “annular” or “circumferential” on the medical device 10 in [0034] and seen in figs. 4A and 4B, and as seen in fig. 1, the transducers 18 are located as a distal portion of medical device 10). 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a transducer disposed circumferentially around a distal portion of the measurement apparatus in order to .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta and Wang‘812, as applied to claim 1, in further view of Wang et al. (US 2008/0173093) (hereafter “Wang”).
Claim 17:  Castelino discloses two or more laser emitters (laser 302, fig. 3, “laser source 302 may include, for example, multiple laser systems or diodes” [0028], wherein emission of pulses is described in [0028]-[0030]).
Castelino does not disclose the two or more light emitters are disposed on an array outside the body of the patient.
However, Shigeta does teach the two or more light emitters (external light sources 504A and 504B are described in [0120]) is disposed on an array outside the body of the patient (the external light sources 504A and 504B include arrays of LEDS described in [0120], and the photoacoustic endoscope corresponds to element 20, as seen in figs. 12-13).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed in an array outside the patient’s body in order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121].
Modified Castelino does not disclose that the array of light emitters has an arcuate shape.

It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the array of light emitters has an arcuate shape in order to allow light to enter the subject in a “comparatively homogeneous manner” [0047].

Response to Arguments
Applicant’s arguments, see Page 5, filed 05/18/2021, with respect to the Double Patenting have been fully considered and are persuasive.  The Double Patenting of the Claims has been withdrawn. 
Applicant’s arguments, see Page 5, filed 05/18/2021, with respect to the Claim Interpretation have been fully considered and are persuasive.  The 35 U.S.C. § 112(f) claim interpretation of the Claims has been withdrawn. The claim term, drive member, will be interpreted broadly in accordance with the ordinary meaning of the claim terms in light of the Specification.
1-5, 7-13, 15, 17 & 24 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are applied.  However, any remaining pertinent arguments will be addressed.  While the Applicant submitted arguments with respect to Wang and not Wang‘812, the Examiner understands that the argument is translatable to Wang‘812.  The Applicant submitted arguments that Wang is directed to an arrangement in which both the optical fibers and the transducer are located outside the body.  The Applicant contends that such a modification would not be obvious to one of ordinary skill in the art as it would change the principle of operation of Castelino and Shigeta, both of which require a device that is positioned inside the body.  The Examiner respectfully disagrees.
The combination of Castelino, Sigeta and Wang is for the modification of changing the angle of laser outside the body, which such a modification would not render the combination of Castelino and Sigeta inoperable or change the principle of operation.
The arguments are unconvincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793